 In the Matter Of PENNSYLVANIA SALT MANUFACTURING COMPANYandDISTRICT 50, UNITED MINE WORKERS OF AMERICACase No. 4-R-1655.-Decided April 4, 1945Mr. V. K. O'Connor,of Philadelphia, Pa., andMessrs. C. S. BeldlunandC. L. Blake,of Easton Pa., for the Company.Messrs. Angelo Ce f aloandPeter Sedor,of Philadelphia, Pa., forthe Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by District 50,United Mine Workers of America, herein called the Union, allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of Pennsylvania Salt Manufacturing Com-pany, Easton, Pennsylvania, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Geoffrey J. Cunniff, Trial Examiner. Said hear-ing was held at Easton, Pennsylvania, on March 9, 1945.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing do the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPennsylvania. SaltManufacturing Company is a Pennsylvaniacorporation operating a plant at Easton, Pennsylvania, where it is61 N. L. R. B., No. 39:314 PENNSYLVANIA SALT MANUFACTURING COMPANY315engaged-in the manufacture and sale of heavy chemicals.During1944 the Company purchased raw materials for use at its 'Eastonplant valued at about $664,000, approximately 75 percent of whichwas shipped to it from points outside the Commonwealth of Penn-sylvania.During the same period the Company sold products fromitsEaston plant valued at about $2,000,000, 82 percent of which wasshipped to points outside the Commonwealth of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labororganiza-tion admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collectivebargaining representative of its employees until such time as, theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tialnumber of employees in the unit hereinafter found to be,appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesat the Easton plant of the Company, including truck drivers and ship-ping employees, but excluding office clerical employees, laboratoryand technical employees, guards, watchmen, superintendents, andforemen, constitute an appropriate unit.The only controversy withrespect to the unit concerns shift leaders.The Company would in-clude them in the unit. .The Company employs eight persons classified as shift leaders.Each of the shift leaders works with two or three other employees.They spend substantially all of their" time performing manual laborand are the most experienced and most skilled employees in the plant.The record indicates that the shift leaders have no authority to makeeffective recommendations which *ou1d in any way affect the welfareiThe Field Examiner reported that the Union presented 49 authorization cards.Thereare approximately 108 employees in the appropriate unit. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees working with them.We shall,accordingly,includethem in the unit.We find that all production and maintenance employees at the'Easton plant of the Company, including truck drivers,shippingemployees,and shift leaders, but excluding office clerical employees,laboratory and technical employees,guards, watchmen,superintend-ents, foremen,and any other supervisory employees with authority tohire, promote,discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action,consti-tute a,unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pennsylvania SaltManufacturing Company; Easton,Pennsylvania,an election by secretballot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcludingany who havesince quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by District50,United Mine Workers of America, for the purposes of collectivebargaining.